Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
		Applicant’s amendments
	Applicant’s amendment filed 2/5/2021 has been received and entered.  Claims 14 and 16 No claims have been amended, claims 1-13, 15 and 24-25 were cancelled previously.
Claims 14, 16-23, 26-34 are pending.

Election/Restrictions
Applicant's election without traverse of Group IV drawn to a method of treatment, classified in various groups dependent on the metagene selected and consequent treatment and the species of attractor metagenes of FGD3 SUSD3, in the reply filed on 12/1/2017 was acknowledged.  
Claims 14, 16-23, 26-34 are pending and currently under examination.


Priority
This application filed 10/21/2014, is a continuation of PCT/US2013/037720 filed 4/23/2013, which claims benefit to US provisional application 61/637,187, filed 4/23/2012.
Applicants have not provided any comment on the summary of priority in their response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-23, 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the prior office action it was noted that for claim 14 the addition of the embodiment of ‘providing a therapeutic regimen consistent with reduced expression of the FGD3 gene, the SUSD3 gene or a combination thereof’ and in newly added independent claim 26 the 
It as acknowledged that the specification appeared to provide for the general teaching for identifying metagenes for diagnostic purposes, and generic guidance for treatment noting for example on page 30:

“4.7.2. Methods of Using Attractor Metagenes for Diagnosis and/or Treatment In certain embodiments, the present invention provides for methods of treating a subject, such as, but not limited to, methods comprising performing a diagnostic method as set forth herein and then, if an attractor metagene is detected in a sample of the subject, administering therapy consistent with the presence or absence of the attractor metagene.”

Further review of the specification for any specific type of treatment and guidance for treatment relative to theFGD3 gene and/or the SUSD3 gene combination appears to provide literal support for the term ‘regimen’ (see the three places bridging pages 31-32):

“In certain embodiments, a diagnostic method as set forth below is performed and a decision regarding whether to continue a particular therapeutic regimen is made in light of the results of that diagnostic method. For example, but not by way of limitation, a decision whether -31- 
Attorney Docket No. 070050.5362to continue a particular therapeutic regimen, such as whether to continue with one or more of the therapeutics described herein can be made in light of the results of a diagnostic method as set forth below. The results of the diagnostic method are relevant to the decision whether to continue a particular therapeutic regimen as the presence of the attractor metagene or a subset of markers associated with it, in a sample from a subject can be indicative of the subject's responsiveness to the particular therapeutic.”

However, while these teachings provide literal support that a regimens and associations with metagene identification, it appears the guidance is directed to more generally making a 
Finally, a review here and throughout the specification fails to provide any guidance for a therapy that is ‘consistent with increased or decreased expression of ‘the FGD3 gene, the SUSD3 gene or a combination thereof’ required of the claims.  A search for the term ‘consist’ and ‘consistent’ provides multiple places of support, however appear related to what expression pattern is selected from all the genes analyzed and for the two claimed is consistently observed in breast cancer patient samples (see for example:
 
“5.2.2.2. Derivation of Features The number of potential molecular features were reduced by preselecting the following 12 features due to their prognostic capability: (i) the CIN attractor metagene consisting of genes CENPA, DLGAP5, MELK, BUBI, KIF2C, KIF2QA, KIF4A, CCNA2, CCNB2, and NCAPG; (ii) the MES attractor metagenes consisting of genes COL5A2, VCAN, SPARC, THBS2, FBN1, COL1A2, COLSAl, FAP, AEBP1, and CTSK; (iii) the LYM attractor metagenes consisting of genes PTPRC, CD53, LCP2, LAPTMS, DOCK2, ILIORA, CYBB, CD48, ITGB2, and EVI2B; (iv) the FGD3-SUSD3 metagene consisting of genes FGD3 and SUSD3 described in the Results section, below;”); 


Response to Applicant’s arguments
Applicants provide a summary of the basis of the rejection, and argue that the exact terms of a claim need not be in the specification citing Nalpropion Pharmaceuticals v Actavis (2019).  Applicants argue the specification provides equivalent language, noting support in the specification for administering a therapy consistent with the presence or absence of the attractor metagene.
In review, this appears to be a generic teaching and not specifically directed to FGD3 or SUSD3 gene expression changes.  
Applicants state that the rejection states that there no guidance for treatment of breast cancer consistent with FGD3 and SUSD3 expression, and that methods of treating breast cancer need not identify specific regimens noting McRO v Bandai.  Applicants provide Exhibit A Brouckaert et al for evidence that treatment of breast cancer would be readily known and conventional.
Examiner acknowledges that what is well known in the art does not have to be provided, however in this case the claims are directed to and requires a specific and apparently novel type of correlation identified in breast cancer.  Moreover, the treatment is consistent with 
Amending the claims to be consistent with the specification for treatments that are contemplated, or possible other support in the present disclosure for support of the claims as amended would address the basis of the rejection. 

Conclusion
No claim is allowed.
As noted previously for patent eligibility, in prosecution the claims have been amended to a method of treatment based on expression levels of GFGD3-SUSD3.  Under step 2A of the 101 analysis, the judicial exception of the claims was indicated to be the steps of accessing expression data for the analysis and correlation with a possible treatment.   The step of assessing and correlating expression data to a possible treatment are considered instructional steps.  The claim requires comparing the expression level of FGD3-SUSD3 obtained from a sample and comparing the data to a reference control, and providing a possible treatment if expression of FGD3-SUSD3 is reduced.  The judicial exception is a set of instructions for analysis of expression data and correlative instructions to adjust treatment and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an Vanda, and the claims as amended are found to be patent eligible.
With respect to the relevant art of record, Dephinho et al (US 2011/0265197 (Oct 27, 2011) has been provided for the disclosure of a method for identifying an attractor from a data set (Invention relates to biological markers referred to herein as PCDETERMINANTS, Para. [0005]) and specifically for a method of identifying a biomarker from genes that are differentially expressed in the disease compared to a control.  More specifically, genes were evaluated for prognostic utility on a prostate cancer gene expression data set by looking at epithelial-to-mesenchymal transition (EMT)-a process by which advanced carcinomas acquire a highly invasive.  Cells representing undifferentiated and metastatic phenotype (for example a mesenchymal transition attractor metagene was identified comprising: evaluating the data set, wherein the data set comprises information from a plurality of objects characterized by particular feature vectors were subsequently evaluated for prognostic utility on a prostate cancer gene expression data set, and compared to information in the existing biomarkers).  However, while 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631